

116 HR 6733 IH: Federal Frontline Worker Leave Protection Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6733IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Wexton (for herself, Ms. Norton, Mr. Lynch, Mr. Beyer, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 6304 of title 5, United States Code, to restore annual leave lost by certain Federal employees due to the COVID–19 pandemic.1.Short titleThis Act may be cited as the Federal Frontline Worker Leave Protection Act.2.Restore annual leave(a)In generalSection 6304(d) of title 5, United States Code, is amended by adding at the end the following new paragraph:(5)For the purposes of this subsection, the service of an employee responding to the COVID–19 pandemic shall be deemed to be an exigency of the public business, and any leave that, by reason of such service, is lost by the employee by operation of this section (regardless of whether such leave was scheduled) shall be restored to the employee and shall be credited and available in accordance with paragraph (2)..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any leave lost before, on, or after the date of enactment of this Act. 